                    IN THE UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF PENNSYLVANIA


 NORTHEAST METAL TRADERS, INC.,                 Case No. 2:19-cv-01546-JDW
 et al,

               Plaintiffs

        v.

 TAV HOLDINGS, INC., et al,

               Defendants


                                          ORDER

       AND NOW, this 16th day of March, 2020, upon consideration of Plaintiffs’ Renewed

Motion to Dismiss (ECF No. 41), it is ORDERED that, for the reasons stated in the accompanying

Memorandum, the Motion is GRANTED. It is FURTHER ORDERED that Counts III-VI of

Defendants’ Amended Counterclaims (ECF No. 38) are hereby DISMISSED WITH

PREJUDICE.

                                                  BY THE COURT:


                                                  /s/ Joshua D. Wolson
                                                  JOSHUA D. WOLSON, J.
